Citation Nr: 0328315	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
back disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin condition (claimed as rash and loss of hair growth).



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO).  

The issues before the Board are whether the veteran has 
submitted new and material evidence to reopen the claims of 
service connection for schizophrenia, a back disorder and a 
skin condition.  In the August 2002 statement of the case, 
the RO Decision Review Officer appeared to reopen the 
veteran's claim of service connection for schizophrenia on 
the basis of new and material evidence but then denied the 
claim on the merits following a de novo review of the record.  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
action.  Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  Therefore, the Board must first determine whether new 
and material evidence has been submitted prior to 
adjudicating the claim on the merits.

The issues of whether new and material evidence have been 
presented to reopen a claim of entitlement to service 
connection for a back disorder and skin condition will be 
addressed in the remand portion of this decision.  


FINDINGS OF FACT

1.  By rating action in June 1991, the RO denied service 
connection for schizophrenia.  The veteran did not appeal 
that decision.

2.  In July 1994, the RO determined that new and material 
evidence had not been submitted to reopen the previously 
denied claim of service connection for schizophrenia.  The 
veteran did not appeal that decision.

3.  Since the RO decision of July 1994, the veteran has 
presented evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for schizophrenia.


CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the claim of service connection for 
schizophrenia.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2003).  

With regard to the issue of whether new and material evidence 
has been presented to reopen the claim of entitlement to 
service connection for schizophrenia, the Board finds that 
the RO has fully satisfied its duties of notice and 
assistance and that sufficient evidence is of record to 
decide the those claims.  If there were any deficiency of 
notice or assistance, it is not prejudicial to the veteran, 
given the favorable nature of the Board's decision with 
regard to this issue.  No further assistance in developing 
the facts pertinent to the issue is required. 


II.  New and material evidence

In a June 1991 rating decision, the RO denied service 
connection for schizophrenia.  It was noted that the service 
medical records showed treatment for schizophrenia but that 
there was no current diagnosis of schizophrenia.  The veteran 
did not appeal that decision.  

By letter dated in July 1994, the RO notified the veteran 
that because no new and material evidence had been submitted, 
the claim of service connection for schizophrenia was not 
reopened.  The veteran was advised of his appellate rights 
but he did not appeal that decision.  

In August 2000, the veteran submitted a request to reopen a 
claim for service connection for schizophrenia.  

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b); 
38 C.F.R. § 20.302(a) (2003).  If a Notice of Disagreement is 
filed within the one-year period, the RO shall issue a 
Statement of the Case.  38 U.S.C.A. § 7105(d).  The veteran 
is provided a period of 60 days (or the remainder of the one-
year period from the date of mailing of the notice of the 
determination being appealed) to file the formal appeal.  38 
U.S.C.A. § 7105(d); 38 C.F.R. § 20.302(b)(2003).

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160(d), 20.1103 (2003).  As the 
veteran did not file a substantive appeal with regard to the 
July 1994 rating decision that denied service connection for 
schizophrenia, the decision became final.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2003).

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Evidence at the time of the July 1994 RO decision included 
the service medical records, which show that the veteran was 
hospitalized in February 1970, and the diagnosis at the time 
of discharge was paranoid schizophrenia, in remission.  It 
was reported and that the veteran was not mentally ill but 
had difficulty in adjusting to the Army.  The veteran was 
readmitted in February for reevaluation and the diagnosis was 
paranoid schizophrenia, in remission.  On separation 
examination in June 1970, the psychiatric clinical evaluation 
was normal and it was noted that the veteran had nervousness 
occasionally in the past.  The evidence also included a 
December 1971 VA hospital summary, which noted that the 
veteran had a history of schizophrenia dating back to 1970.  
The diagnosis was schizophrenia, paranoid type.  On VA 
examination in April 1991, the veteran's psychiatric history 
was noted and it was indicted that he had had no psychiatric 
difficulties since 1971.  The examiner concluded that there 
was no psychiatric impairment whatever.  

New and material evidence has been received.  The new 
evidence includes a July 2001 VA psychiatric examination 
report.  The examiner indicted that the claims file was 
reviewed and summarized the veteran's psychiatric history.  
The examiner indicated that by history and based on the 
contents of the claims file, there is a diagnosis of paranoid 
schizophrenia, which at present is not supported and, if it 
is, all of his symptoms are in full remission.  The new 
evidence also includes pertinent private treatment records 
dated 1971 that were not of record at the time of the 
previous RO decision.  This evidence bears directly and 
substantially upon the specific matter under consideration 
and was not considered by the RO in its July 1994 decision.  
Therefore, the additional medical records are so significant 
that they must be considered in order to fairly decide the 
merits of this claim.  The aforementioned evidence 
constitutes new and material evidence under 38 C.F.R. 
§ 3.156(a), and the Board is required to reopen the 
previously denied claim.  

Thus, the Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for schizophrenia.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for schizophrenia is 
reopened and the appeal is allowed to this extent only.  





	(CONTINUED ON NEXT PAGE)


REMAND

In view of the above determination that the veteran's claim 
of service connection for schizophrenia is reopened, the RO, 
consistent with the principles set forth in Bernard v. Brown, 
4 Vet. App. 384 (1993), must be provided an opportunity to 
further develop the record and conduct a de novo review of 
the reopened claims, based on the evidence in its entirety. 

The Board has reviewed the record and finds that additional 
development of the evidence is warranted with regard to the 
claim of service connection for schizophrenia and the issues 
of whether there is new and material evidence of reopen the 
claims of service connection for a back condition and a skin 
condition.  

With regard to the veteran's psychiatric condition, a Social 
and Industrial Survey should be conducted to obtain 
information from the veteran, his wife and family members to 
ascertain his condition, as recommended by the VA examiner.  
An additional VA examination should also be conducted to 
resolve the conflicting statements included in the July 2001 
VA examination report, which noted both paranoid 
schizophrenia by history and in remission.  The examination 
should include psychological testing as recommended by the 
examiner in July 2001.  

As to the claimed back condition, the veteran has identified 
private treatment records that have not been obtained.  He 
submitted a copy of a VA form showing he had seen Donald R. 
Radabaugh for his back problem in 1971.  He also submitted 
copies of referral forms showing that he was referred from 
treatment regarding the back condition to Dr. Ronald Cohen 
and Dr. Stanley Friedler.  He also submitted a copy of 
medical statement of Dr. Allen J. Chircus showing that the 
veteran was seen in June 1997.  Those records and any 
additional records not previously identified should be 
obtained.  The veteran should also be afforded a VA 
examination to ascertain the nature and extent of the claimed 
skin condition.  



Accordingly, the case is remanded for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

2.  Contact the veteran and request him 
to furnish consent forms for the release 
to the VA of the private medical records 
of Donald Radabaugh, from whom he 
indicated that he received treatment for 
his back condition in 1971, and of Drs. 
Ronald Cohen, Stanley Friedler and Dr. 
Allen Chircus, regarding his back 
condition.  The veteran should also be 
asked to identify any other VA or private 
health care provider, not previously 
identified, regarding the claimed 
psychiatric, back and skin conditions and 
to furnish consent forms for the release 
to the VA of those records.  Thereafter, 
the RO should obtain copies of all 
identified treatment records of the 
veteran which are not currently in the 
file, including both private and VA 
records and associate them with the 
claims folder.

3.  After the above-mentioned records 
have been requested or obtained, afford 
the veteran a VA psychiatric examination 
regarding the claimed psychiatric 
disorder.  The claims folder must be made 
available to the examiner for review 
before the examination.  Psychological 
testing, as described by the VA examiner 
in July 2001, should be conducted.  If 
also deemed necessary, the examination 
should include an interview of the 
veteran's spouse or other available 
family member, for the purpose of 
providing information regarding the 
veteran's current functioning and to 
verify his history of psychiatric 
symptoms associated with schizophrenia.  
The examiner should set forth all current 
psychiatric diagnoses.  The examiner 
should provide the following opinions:

a.  Whether the diagnosis of 
paranoid schizophrenia in service in 
February 1970 is supported by the medical 
evidence and, if not, what diagnosis is 
supported by that evidence.  

b.  If there is a current diagnosis 
of a psychiatric disorder, to include 
schizophrenia, what is the degree of 
medical probability, if any, that the 
psychiatric disorder had its onset in 
service or that a psychosis was 
manifested within one year after 
discharge from active service in October 
1970.  Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's currently diagnosed 
disorder, if any, had its onset during 
service or is in any other way causally 
related to service.  

4.  After the above-mentioned records 
have been requested or obtained, afford 
the veteran a VA dermatologic examination 
regarding the claimed skin disorder, 
claimed as skin rash and loss of hair 
growth.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should set forth all current diagnoses 
regarding the skin.  The examiner should 
in the opinion the degree of medical 
probability, if any, that any currently 
found skin disorder was initially 
manifested during active service or is 
etiologically related to Agent Orange 
exposure.  The examiner should include in 
his or her response an opinion in terms 
of "is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's currently diagnosed 
disorder, if any, had its onset during 
service or is in any other way causally 
related to service.  

5.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



